*********** ORDER
Upon review of the record in this case, the Full Commission finds that the record is insufficient to conduct a review. The record reflects at the hearing before the Deputy Commissioner plaintiff appeared but defendant did not appear. The Deputy Commissioner did not conduct a hearing, but instead ordered plaintiff to submit an affidavit in support of his claim. Upon receipt of the affidavit, the Deputy Commissioner held that there was insufficient evidence upon which to establish jurisdiction of the Commission over plaintiff's claim. The Full Commission notes that a Pre-trial Agreement was signed by plaintiff's counsel in which plaintiff stated that all parties were properly before the court and that the court had jurisdiction of the parties and of the subject matter. The Agreement further stated that the parties were subject to the Act; however, this document was not signed by defendant or anyone representing defendant. For this reason, the Opinion and Award of the Deputy Commissioner is hereby VACATED, and this matter is remanded to the Deputy Commissioner Section for a hearing before the deputy commissioner assigned to hear uninsured cases.
IT IS FURTHER ORDERED that a copy of this Order be served upon the Office of the Attorney General for investigation regarding defendant's failure to obtain workers' compensation insurance.
This the ___ day of May, 2003.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER